                             Case 2:18-cr-00542-GAM Document 37 Filed 05/30/19 Page 1 of 7
AO 245B (Rev. 02/ l 8)    Judgment m a Cruninal Case
                          Sheet 1



                                             UNITED STATES DISTRICT COURT
                                                            Eastern District of Pennsylvania
                                                                             )
                UNITED STATES OF AMERICA                                     )
                                                                                      JUDGMENT IN A CRIMINAL CASE
                                      v.                                     )

                         JOHN KELVIN CONNif=I            LED                 )
                                                                             )
                                                                                      Case Number: DPAE2: 18CR00542-001
                                                                             )        USM Number: 76920-066
                                                    MAY 3 O2019              )
                                                                             )         Arnold Joseph, Esq.
                                                                                                                ---- ---- --                     -    -
                                                l<ATE BARl<i'\J1AN. Clerk    )        Defendant's Attorney
THE DEFENDANT:                                 By              Dep. Clerk
D pleaded guilty to count(s)  --------- - --·--                                 ---------
D pleaded nolo contendere to count(s) - - - - - - - - - · - - - - - - - - - - - - - - - - - - - - - - - - -
    which was accepted by the court.
liZI was found guilty on count(s)            1-20
                                                                 -   - - -- -----------
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:




 18:1001                               False statement                                                       8/24/2018                    20



       The defendant is sentenced as provided in pages 2 through                   _7___ of this judgment. The sentence is imposed pursuant to
the Sentencmg Reform Act of 1984.
D The defendant has been found not guilty on count(s)                ---- ---- --                    -- - - - - - -
D Count(s)                                                   0 is     D are dismissed on the motion of the Cmted States.
         It is ordered that the defendant must notify the Umted States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and Umted States attorney of matenal clianges in econormc circumstances.

                  /111CNY L<.. O)Vvb VL£1H. /JMs A           )
                                                                             s,2312019
                                                                            Date of Jmpos1tlon of Judgment

                  1Jv, ,w[;l '°So5 .a{h {)d · C:cw.fVl
                                I).      ,
                  63 f' ~ O'W'} U IS ~·,, lA SfO ( J.-) -Signa~f~
                                                                                      _/,"/----a---.....__-L:7,.'d.
                                                                                                                 ; /
                                                                                                                               _,«.
                                                                                                                                   .A



                  L,,t    5. !VlP!ffSkhl                    C~)             . ~erald Austin McHugh, United States District Judge
                   r~'.             Cl\; {     5-e,r II~~_)                 Name and Title of Judge
                                                                                                                                   ~-----



                   r::L-u                                                   Date
                          Case 2:18-cr-00542-GAM Document 37 Filed 05/30/19 Page 2 of 7
AO 245B (Rev 02/18) Judgment m Cnminal Case
                    Sheet 2 - Impnsonment
                                                                                                     Judgment - Page      2   of       7
 DEFENDANT: JOHN KELVIN CONNER
 CASE NUMBER: DPAE2: 18CR00542-001

                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Pnsons to be imprisoned for a total
 term of:
   46 months on each of Counts 1 through 19 and a term of 46 months on Count 20, such terms to run concurrently.




    li1     The court makes the following recommendat10ns to the Bureau of Pnsons:

  The defendant shall be designated to FCI Fairton.




    D       The defendant is remanded to the custody of the United States Marshal.

    ti1     The defendant shall surrender to the Umted States Marshal for this district:

            ~ at       09:00                      Ill   a.m.    D   p.m.     on      6/14/2019

            D   as notified by the Umted States Marshal.

    D       The defendant shall surrender for service of sentence at the mst1tutton designated by the Bureau of Pnsons:

            D   before 2 p.m. on

            D   as notified by the Umted States Marshal.

            D   as notified by the Probat10n or Pretnal Services Office.



                                                                    RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                         to
                                                                                                ---------·-----                         ·--

at _ _ _ __ _             _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                ---------UNITE--'D STAIBS MARSHAL



                                                                           By
                                                                                  --------------------
                                                                                        DEPUTY UNITED S1 ATES MARSHAL              -   ----
                         Case 2:18-cr-00542-GAM Document 37 Filed 05/30/19 Page 3 of 7
 AO 245B (Rev. 02/18) Judgment ma Crilrunal Case
                      Sheet 3 - Supervised Release
                                                                                                       Judgment -Page __]_ of            7
 DEFENDANT: JOHN KELVIN CONNER
 CASE NUMBER: DPAE2: 18CR00542-001
                                                        SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of:
     3 years on each of Counts 1 through 20, such terms to run concurrently.




                                                     MANDATORY CONDITIONS

I.     You must not commit another federal, state or local cnme.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       rmprisonment and at least two periodic drug tests thereafter, as determmed by the court.
              D The above drug testmg condition 1s suspended, based on the court's determinat10n that you
                  pose a low risk of future substance abuse. (check if applzcableJ
4.       ~ You must make restitution in accordance with 18 U.S.C §§ 3663 and 3663A or any other statute authonzing a sentence of
           restitution. (check if apphcab/eJ
5.       ~ You must cooperate m the collection of DNA as directed by the probation officer. (check if applicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Pnsons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      D   You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 2:18-cr-00542-GAM Document 37 Filed 05/30/19 Page 4 of 7
AO 245B (Rev 02/18) Judgment ma Crimmal Case
                      Sheet 3A - Supervised Release
                                                                                                Judgment- Page
DEFENDANT: JOHN KELVIN CONNER
CASE NUMBER: DPAE2: 18CR00542-001

                                      STAND ARD CONDITIONS OF SUPERVISION
As part of your superv1sed release, you must comply with the following standard condinons of supervision. These conditions are imposed
because they establish the basic expectations for your behav10r while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bnng about improvements in your conduct and condition.

I.    You must report to the probanon office m the federal Judicial district where you are authonzed to reside within 72 hours of your
      release from imprisonment, unless the probation officer mstructs you to report to a different probation office or within a different time
      frame.
2.    After imtially reporting to the probation office, you will receive instruct10ns from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probanon officer as instructed.
3.    You must not knowmgly leave the federal judicial district where you are authorized to reside without first getting permiss10n from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer withm 72
      hours ofbecommg aware ofa change or expected change.
6.    You must allow the probation officer to visit you at any tlllle at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes m plam view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
      days m advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know 1s engaged in cnmmal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first gettmg the permission of the
      probat10n officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causmg bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (mcludmg an orgamzation), the probat10n officer may
      require you to notify the person about the risk and you must comply with that mstruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a wntten copy of this
judgment containing these conditions. For further mformation regardmg these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
                     Case 2:18-cr-00542-GAM Document 37 Filed 05/30/19 Page 5 of 7
 AO 245B(Rev 02/18) Judgment ma Cnminal Case
                    Sheet 3D Supervised Release
                                                                                            Judgment Page    5     of _ _ L _
DEFENDANT: JOHN KELVIN CONNER
CASE NUMBER: DPAE2: 18CR00542-001


                                     SPECIAL CONDITIONS OF SUPERVISION

The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide truthful monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the defendant is m compliance with a payment schedule for his restitution obligation. The
defendant shall not encumber or hquidate interest in any assets unless it is in direct service of his restitution obligation or
otherwise has the express approval of the Court.

The defendant shall refrain from all gambling activities, legal or otherwise. The defendant is to attend Gamblers
Anonymous, or similar treatment, and remain in treatment until satisfactorily discharged. The defendant shall be prohibited
from entering a casino or other location where gambling is taking place.
                         Case 2:18-cr-00542-GAM Document 37 Filed 05/30/19 Page 6 of 7
AO 245B (Rev 02/18)   Judgment ma Cruninal Case
                      Sheet 5 - Cnminal Monetary Penalties
                                                                                                              Judgment   -Page    6   of   _ _ _?
                                                                                                                                                __ _
DEFENDANT: JOHN KELVIN CONNER
CASE ]';l.Jl\1BER: DPAE2: 18CR00542-001
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                JVTA Assessment*                     Fine                          Restitution
TOTALS            $ 2,000 00                   $ 0.00                               $ 0.00                        $ 14,923.86



 D   The determination of restitution is deferred until _ _ _ . An Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such detenmnation.

 ~ The defendant must make restitut10n (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned paynient, unless specified otherwise m
     the pnority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the Umted States is paid.




  Executrix for the Estate




TOTALS                              $                   14,923 86               $                  14,923.86
                                                                                    ----

D     Rest1tut10n amount ordered pursuant to plea agreement $
                                                                             -----------
D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36l2(f). All of the payment opt10ns on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 36I2(g).

~     The court determined that the defendant does not have the ability to pay mterest and it is ordered that:

      ~ the mterest requirement is waived for the             D       fine   ~ restitution.

      D   the interest requirement for the       D     fine       D     restitution 1s modified as follows:

* Justice for V1ct1ms ofTraffickmg Act of 2015, Pub. L. No. 114-22.
** Fmdings for the total amount of losses are required under Chapters I 09 A, l l 0, 11 OA, and l l 3A of Title 18 for offenses committed on or
after September 13, 1994, but before Apnl 23, 1996.
                        Case
AO 245B (Rev 02/18) Judgment ma 2:18-cr-00542-GAM
                                Cnmmal Case                      Document 37 Filed 05/30/19 Page 7 of 7
                    Sheet 6 - Schedule of Payments

                                                                                                                            7_ of
                                                                                                          Judgment - Page _ _                     7
DEFENDANT: JOHN KELVIN CONNER
CASE NUMBER: DPAE2: 18CR00542-001

                                                     SCHEDULE Of' PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     Ill   Lump sum payment of$        2,000.00             due immediately, balance due

            0    not later than                                   , or
            0    m accordance with     0   C,    0    D,     0     E,or      O F below; or

B     0     Payment to begin immediately (may be combined with            DC,         OD,or        0 F below); or
C     O     Payment in equal      _ _ _ _ _ (e.g. weekly, monthly. quarterly) instalhnents of $ _ _ _ _ _ _ over a penod of
                          (e.g., months or years), to commence               (e . g. 30 or 60 days) after the date of this judgment; or

D     O     Payment m equal                        (e.g, weekly, monthly, quarterly) instalhnents of $                         over a period of
                          (e.g, months or years}, to commence                       (e g. 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     O     Payment during the term of supervised release will commence withm                  (eg. 30 or 60 days) after release from
            impnsonment. The court wtll set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     Ill   Special instructions regardmg the payment of cnminal monetary penalties:
            The restitution is due immediately. It is recommended that the defendant participate in the Bureau of Prisons Inmate
             Financial Responsibility Program and provide a minimum payment of$ I 00.00 per quarter towards the amounts due.
             In the event the entire amounts due are not paid prior to the commencement of supervision, the defendant shall satisfy
            the amounts due in monthly installments of not less than $ I 00.00 , to commence 30 days after release from
            confinement.
Unless the court has expressly ordered otherwtse, if this judgment imposes impnsonment, payment ofcnminal monetary penalties 1s due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Fmancial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any cnminal monetary penalties imposed.



0     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Jomt and Several Amount,
      and correspondmg payee, if appropnate.




0     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the followmg cow1 cost(s):

[ti   The defendant shall forfeit the defendant's interest in the following property to the Umted States·
       The sum of $14,923.86 in United States Currency (Forfeiture Money Judgment).


Payments shall be applied m the following order: (1) assessment, (2) restitution pnnc1pal, (3) restituuon interest, (4) fme principal, (5) fine
mterest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, mcludmg cost of prosecution and court costs.
